Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 6/29/22.  Claims 1, 14-17, and 21-24 were amended; claims 3-13, 19, and 20 were cancelled; claims 26-32 are newly added.  Claims 1-2, 14-18, and 21-32 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see page 7 of Remarks, filed 6/29/22, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn.
5.	Applicant’s arguments, see page 7 of Remarks, filed 6/29/22, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn.
6.	Applicant’s arguments, see page 7 of Remarks, filed 6/29/22, with respect to the rejections of claims 22 and 24 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejections of claims 22 and 24 under 35 U.S.C. 112(a) have been withdrawn.
7.	Applicant’s arguments, see page 8 of Remarks, filed 6/29/22, with respect to the rejections of claims 1, 14-19, and 21-25 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1, 14-19, and 21-25 under 35 U.S.C. 112(b) have been withdrawn.
8.	Applicant’s arguments, see page 9 of Remarks, filed 6/29/22, with respect to the rejections of claims 1, 2, 14-18, and 22-24 under 35 U.S.C. 103 as being unpatentable over Wildung (WO 03/054275) in view of Jang (US 2014/0096570) have been fully considered and are persuasive.  The rejections of claims 1, 2, 14-18, and 22-24 under 35 U.S.C. 103 as being unpatentable over Wildung (WO 03/054275) in view of Jang (US 2014/0096570) have been withdrawn.

Allowable Subject Matter
9.	Claims 1-2, 14-18, 21-32 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-2, 14-18, and 21-28,
	As persuasively argued in page 9 of Remarks filed 6/29/22, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 103 as being unpatentable over Wildung (WO 03/054275) in view of Jang (US 2014/0096570).  In particular, independent claim 1 was amended to incorporate the previously indicated allowable subject matter of (now cancelled) claim 19, now further reciting “wherein an area of the inner pattern is less than an area defined by an edge region of the inner side pattern”.  Contrary to newly amended independent claim 1, the closest prior art reference Wildung (WO 03/054275) discloses that the inner pattern (conical inner surface of 27 flared outwardly from circular perimeter of second pattern to through hole 25) of has an area that is equal to an area defined by an edge region of the inner side pattern (circular depression 27) [see Fig. 4-6].  Moreover, Wildung does not expressly teach a sub through hole defined at a space between two outer side patterns of the plurality of outer side patterns that face each other, however this feature is made obvious in view of secondary reference Jang (US 2014/0096570) as explained in the previous office action [see page 11 of Final Rejection mailed 4/5/22].  Upon review secondary reference Jang (US 2014/0096570) is unable to remedy the deficiencies of Wildung to arrive at the invention defined by newly amended independent claim 1.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest, singly or in combination, all the features of the drum configuration specifically defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2, 14-18, 21-28) are in condition for allowance.
Regarding claims 29-30,
	As persuasively argued in page 9 of Remarks filed 6/29/22, newly added independent claim 29 incorporates the previously indicated allowable subject matter of claim 21, thereby overcoming the previously relied upon prior art references Wildung (WO 03/054275) and Jang (US 2014/0096570).  In particular, independent claim 29 recites, among many other features, “wherein the inner side pattern is spaced apart from the plurality of outer side patterns, the inner side pattern having a second circle shape that is different from the first circle shape, and wherein the inner pattern extends from a circumference of the inner side pattern to the through hole at the center of the inner side pattern”.  Contrary to newly presented independent claim 29, the closest prior art reference Wildung (WO 03/054275) discloses that the inner side pattern (circular depression 27) is not spaced apart from the plurality of outer side patterns (6) [see Fig. 4-6].  Moreover, Wildung does not expressly teach a sub through hole defined at a space between two outer side patterns of the plurality of outer side patterns that face each other, however this feature is made obvious in view of secondary reference Jang (US 2014/0096570) as explained in the previous office action [see page 11 of Final Rejection mailed 4/5/22].  Secondary reference Jang (US 2014/0096570) is unable to remedy the deficiencies of Wildung to arrive at the invention defined by claim 29.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest, singly or in combination, all the features of the drum configuration specifically defined by independent claim 29.  For at least the above reasons, independent claim 29 (and therefore dependent claim 30) are in condition for allowance.
Regarding claims 31-32,
	As persuasively argued in page 9 of Remarks filed 6/29/22, newly added independent claim 31 incorporates the previously indicated allowable subject matter of claim 25, thereby overcoming the previously relied upon prior art references Wildung (WO 03/054275) and Jang (US 2014/0096570).  In particular, independent claim 31 recites, among many other features, “wherein the inner side pattern is spaced apart from the plurality of outer side patterns”.  Contrary to newly presented independent claim 31, the closest prior art reference Wildung (WO 03/054275) discloses that the inner side pattern (circular depression 27) is not spaced apart from the plurality of outer side patterns (6) [see Fig. 4-6].  Moreover, Wildung does not expressly teach a sub through hole defined at a space between two outer side patterns of the plurality of outer side patterns that face each other, however this feature is made obvious in view of secondary reference Jang (US 2014/0096570) as explained in the previous office action [see page 11 of Final Rejection mailed 4/5/22].  Secondary reference Jang (US 2014/0096570) is unable to remedy the deficiencies of Wildung to arrive at the invention defined by claim 31.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest, singly or in combination, all the features of the drum configuration specifically defined by independent claim 31.  For at least the above reasons, independent claim 31 (and therefore dependent claim 32) are in condition for allowance.
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711